Name: Council Regulation (EEC) No 3199/81 of 9 November 1981 increasing the volume of the Community tariff quota, opened for the year 1981, for ferro-chromium containing not less than 4% by weight of carbon and falling within subheading ex 73.02 E I of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 322/4 Official Journal of the European Communities 11 . 11 . 81 COUNCIL REGULATION (EEC) No 3199/81 of 9 November 1981 increasing the volume of the Community tariff quota, opened for the year 1981 , for ferro-chromium containing not less than 4 % by weight of carbon and falling within subheading ex 73.02 E I of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, volume should be made among the Member States in proportion to their foreseeable needs for imports from third countries, HAS ADOPTED THIS REGULATION : Article 1 The volume of the Community tariff quota opened by Regulation (EEC) No 1597/81 for ferro-chromium containing not less than 4 % by weight of carbon , falling within subheading ex 73.02 E I of the Common Customs Tariff, shall be raised from 60 000 to 65 000 tonnes . Article 2 The additional volume of 5 000 tonnes referred to in Article 1 shall be allocated among the Member States as follows : Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission , Whereas by its Regulation (EEC) No 1597/81 ('), the Council opened, for the year 1981 , and allocated among the Member States a duty-free Community tariff quota for ferro-chromium containing not less than 4 % by weight of carbon and falling within subheading ex 73.02 E I of the Common Customs Tariff, the volume of which was fixed at the provi ­ sional level of 60 000 tonnes ; whereas the benefit of the tariff quota in question was extended by the same Regulation , up to the limit of 20 % of its volume , to imports of ferro-chromium containing a quantity of between 3 and 4 % by weight of carbon ; Whereas it can be estimated from the economic data now available on consumption , production and imports benefiting from other preferential tariff arrangements that Community requirements of imports from third countries could , during the current year, reach a level higher than the volume of the abovementioned quota ; whereas in order not to disturb the equilibrium of the market for this ferro ­ alloy and to ensure parallel development in sales of Community production and satisfactory security of supplies to the consuming industries, it is appropriate to limit any increase in the quota volume to the volume of 5 000 tonnes ; Whereas , taking into account the low volume of the envisaged increase , a definitive allocation of this tonnes Benelux 318 Denmark 1 Germany 1 989 Greece 1 France 1 216 Ireland 1 Italy 844 United Kingdom 630 Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 November 1981 . For the Council The President K. BAKER (') OJ No L 159 , 17 . 6 . 1981 , p . 3 .